UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2347



BARBARA SCHWARZ,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION, Criminal
Justice Information Services Division,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CA-98-47-1)


Submitted:   November 5, 1998         Decided:      November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barbara Schwarz, Appellant Pro Se. William David Wilmoth, United
States Attorney, Helen Campbell Altmeyer, OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara Schwarz appeals the district court’s order grating the

Defendant’s motion to dismiss in Schwarz’s action filed under the

Freedom of Information Act (FOIA), 5 U.S.C.A. § 552 (West 1996 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Schwarz v. FBI, No. CA-98-47-1

(N.D.W. Va. Aug. 7, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2